NOT FOR PUBLICATION                   FILED
                                                                          MAY 23 2016
                       UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



    UNITED STATES OF AMERICA,                      No.   15-30089

           Plaintiff - Appellee,                   D.C. No. CR-14-51-BLG-SPW

     v.
                                                   MEMORANDUM*
    CANDELARIO ALBERTO GARCIA,

           Defendant - Appellant.

                      Appeal from the United States District Court
                              for the District of Montana
                           Susan P. Watters, District Judge

                           Argued and Submitted May 5, 2016
                                   Portland, Oregon

Before: TALLMAN and HURWITZ, Circuit Judges and BATTAGLIA, ** District
Judge.

          Candelario Alberto Garcia entered a conditional guilty plea to one count of

possession with intent to distribute methamphetamine in violation of 21 U.S.C. §


*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.

**
       The Honorable Anthony J. Battaglia, District Judge for the U.S. District Court
for the Southern District of California, sitting by designation.
841(a)(1). He appeals the district court’s denial of his motion to suppress evidence

derived from a “knock and talk” encounter with police officers. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Garcia’s position that he was seized from the moment he encountered the

officers at his door is unavailing. The encounter in this case is virtually identical to

the encounter in United States v. Crapser, which this Court found to be voluntary

and consensual. 472 F.3d 1141, 1146 (9th Cir. 2007). The district court therefore

correctly denied Garcia’s motion.

      AFFIRMED.




                                           2